PER CURIAM.
It appearing to the court that the opinions of the Supreme Court of the United States in James D. Smyth, etc., et al. v. United States, Dixie Terminal Company v. United States, and United States of America v. Arthur W. Machen, 302 U.S. -, 58 S.Ct. 248, 82 L.Ed. —, decided December 13, 1937, are ruling authority on the questions raised by the appellant in the above-captioned case, it is therefore ordered, adjudged, and decreed that the appeal herein pending be, and the same is, dismissed at the cost of the appellant.